Citation Nr: 0616752	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04- 05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for psychological 
disorder. 

2.  Entitlement to service connection for pes planus.	



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Manchester, New Hampshire regional office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in October 2004, the veteran was granted 
service connection for new growths, benign skin claimed as 
corns on feet.  This decision is not currently under appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

With regard to the pes planus claim, the veteran has 
testified that she began to experience symptoms of flat feet 
in service, and that the symptoms have continued to the 
present.  She has current diagnoses of pes planus.

On VA examination in May 2004, the examiner found current pes 
planus.  After noting the veteran's weight at service 
entrance, the examiner commented that it was therefore 
"difficult to offer an opinion regarding the pes planus."  
It is unclear whether the examiner found it at least as 
likely as not that the pes planus began in service.  Such an 
opinion is needed.

At her most recent hearing the veteran testified that she had 
been receiving Social Security disability benefits for the 
past 10 years.  Pursuant to its statutory duty to assist, 
"VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits". Clarkson v. Brown, 4 Vet. App. 
565, 567-68 (1993); see Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) (pursuant to duty to assist, VA must seek to 
obtain all pertinent records, including Social Security 
Administration (SSA) records, of which it is put on notice); 
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); 38 
C.F.R. § 3.159 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Afford the veteran a VA podiatry or 
orthopedic examination in order to 
determine whether current pes planus 
had its onset in service.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  After the completion 
of the examination and review of the 
record, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that current pes planus began 
during active service or is otherwise 
related to a disease or injury in 
service.  

7.  Thereafter, readjudicate the 
veteran's claim.  If any benefit sought 
on appeal is not granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


